RUBICON MINERALS CORPORATION (the “Company”) REPORT OF VOTING RESULTS This report is filed pursuant to Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations and relates to the results of voting at the Annual General Meeting of shareholders of the Company held on Wednesday, June 27, 2012 (the “AGM Meeting”). Resolution Number Description of Matter Outcome of Vote 1. Appointment of Auditors On a show of hands, the Chairman declared that the shareholders appointed PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Company for the ensuing year and authorized the directors to fix their remuneration. Resolution approved on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Appointment of Auditors would have been as follows: Votes For %Votes For Votes Withheld % Votes Withheld 98.52% 1.48% Resolution Number Description of Matter Outcome of Vote 2. Number of Directors On a show of hands, the Chairman declared that the shareholders determine the number of directors at seven. Resolution approved on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Number of Directors would have been as follows: Votes For %Votes For Votes Against % Votes Against 96.17% 3.83% Resolution Number Description of Matter Outcome of Vote 3. Election of Directors The following seven nominees set forth in the Company’s Management Proxy Circular (the “Circular”) dated May 25, 2012 were elected as directors of the Company for the ensuing year by a majority vote. Christopher J. Bradbrook Bruce A. Thomas, Q.C. David R. Reid Julian Kemp Michael D. Winship David W. Adamson Michael Lalonde All nominees proposed by Management were elected for the ensuing year on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Election of Directors would have been as follows: Nominee Votes For %Votes For Votes Withheld % Votes Withheld Christopher J. Bradbrook 98.54% 1.46% Bruce A. Thomas, Q.C. 98.89% 1.11% David R. Reid 73.42% 26.58% Julian Kemp 98.23% 1.77% Michael D. Winship 98.32% 1.68% David W. Adamson 92.75% 7.25% Michael Lalonde 94.01% 5.99% DATED this 28th day of June, 2012 RUBICON MINERALS CORPORATION Per: “Glenn Kumoi” Glenn Kumoi Vice President General Counsel & Corporate Secretary
